Cornish, J.
When either party to an action, arising under the employers’ liability act, refuses to accept the award made by the compensation commissioner, to what district court may he cause the matter to be submitted so that the court may have jurisdiction to hear and determine the cause as provided by statute?
The injury for which the employee (named as defendant herein) asks compensation occurred in Saunders “county, in which county the employee resided. The employer resided and had his place of business just across the line in Fremont, Dodge county. The parties pot agreeing on the amount of compensation, the employee caused the matter to be submitted to the compensation commissioner, at Lincoln, who took testimony in both Saunders and Dodge counties; summons being served on the plaintiff insurance company in Dodge county. At the hearing before the commissioner, the claim of the employee was resisted by the plaintiff (appellant) in the place of the employer. The plaintiff, refusing to accept the award, filed its petition, provided by statute, in *674the district court for Dodge county. A special appearance made by the defendant (appellée) was sustained, and the cause appealed to this court.
The question turns largely upon the interpretation of the language used in the employers’ liability act, as amended in 1917 (Laws 1917, ch. 85). Section 3674 of the act, as amended, provides for service of notice of the injury by the employee upon “the employer as soon as , practicable after the happening thereof. ’ ’ Section 3677 provides that the interested parties shall have the right to settle all matters of compensation between themselves in accordance with the provisions of the article. Section 3678 provides that disputed claims shall “be submitted to the compensation commissioner for an award.” Then follows: “If either party at interest is dissatisfied with the award of the compensation commissioner, then the matter may be submitted to the district court of the county which would have jurisdiction of a civil action between the parties,” or, as stated in section 3693, “the district court which would have jurisdiction in an ordinary civil case involving a claim for the injuries or death in question.”
Section 3680 provides the, procedure which “either party” may take in case a dispute arises.
It seems clear that the submission of the cause to the district court provided for is in the nature of an appeal from an award. This is shown also by the language used in subdivision g, sec. 29, ch. 85, Laws 1917, in which the proceeding'is demoninated an “appeal.” Neither the employer nor the insurance company has a right of action against the employee.
While the language used is indefinite and unsatisfactory, we think that, as affecting the question of jurisdiction, the words “either party” (which mean one of two) refer to employer and employee, and the “district court” to whom the cause should be submitted is the one to which the employee would be compelled to resort in a suit for damages for injuries received. In other *675words, tlie legislative intent was to leave the forum for an action between the parties the same as it was before the enactment of the compensation law. This would be the county in which the employer resides or in which service could be had upon him — -Dodge county. This would be the county where, in nearly all cases, both parties would reside, where the witnesses would 'reside and the cause be prosecuted with the least expense.
This conclusion, of course, will not permit the one appealing to select the forum. If, however, we were to hold that, where the statute uses the words “either party,” the insurance company may be one of the two parties in mind (depending upon who is resisting the claim), then it might follow that the insurance company, as appellant, could have the cause submitted in any one of a large number of jurisdictions, for the reason that the insurance company might be sued by the appellee in any one of a large number of jurisdictions.
The jurisdiction should be determined as of the time the cause of action arose.
The judgment of the district court is reversed and the cause remanded for further proceedings.
Beversed.